Citation Nr: 1307403
Decision Date: 03/05/13	Archive Date: 04/10/13

DOCKET NO. 10-20 943	)       DATE MAR 05 2013

On appeal from the Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUE

Entitlement to an effective date earlier than August 27,2008 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION 

Appellant represented by:   Pennsylvania Department of Military Affairs

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to March 1976, and from April 1977 to April 1981. This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania where the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned an effective date of August 27, 2008. Thereafter, the Veteran moved several times, and the case was transferred to the jurisdiction of the RO in Louisville, Kentucky.

This appeal has been advanced on the Board's docket. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is remanded to the RO.

REMAND

The Veteran, on his substantive appeal form, did not initially request a hearing before the Board. In a December 2011 statement, however, the Veteran indicated he was "willing to testify in person" as to his contentions.

The Board sent a letter in October 2012 to clarify whether the Veteran wanted a hearing before the Board prior to the adjudication of his appeal. The clarification letter was sent to the Veteran's last known address in Lancaster, Pennsylvania. The letter was returned with a new address in Puerto Rico. The Board again re-sent the letter to the Puerto Rico address in December 2012.

The Veteran did not respond directly to the letter. Rather, he sent an additional correspondence received by the Board in November 2012. Therein, the Veteran explained his home in Puerto Rico was lost due to the recent hurricane and he had relocated to Michigan. Within the letter, the Veteran further indicated he desired an

advancement on his hearing request and an update as to his appeal and hearing request. He also provided an updated address in Michigan.

In light of the November 2012 correspondence, the Board concludes it is clear the Veteran desires a hearing before the Board prior to the adjudication of his claim. The RO should clarify the Veteran's preference as to whether he wants a videoconference or travel board hearing, and also clarify the RO location of the hearing he desires in light of his new address in Michigan.

Accordingly, the case is remanded for the following action:

1. The RO must verify the Veteran's new address and request that the Veteran clarify the type of hearing he desires.

2. Thereafter, the Veteran's claims file must be transferred, if appropriate, to the RO with jurisdiction. The appropriate RO must make arrangements to schedule the Veteran for the requested hearing at the RO before the Board for the issue of entitlement to an effective date prior to August 27, 2008 for the grant of service connection for PTSD.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-4-



